769 So. 2d 434 (2000)
Byron K. McKNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-3248.
District Court of Appeal of Florida, Second District.
September 20, 2000.
PER CURIAM.
Byron K. McKnight appeals the trial court's order denying his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. McKnight contends that he was not awarded the proper amount of credit for jail time served prior to his sentencing.
McKnight asserts that he should be entitled to additional credit for jail time because he voluntarily canceled his bond on one charge while he was serving jail time on other unbonded charges. Any decision on whether additional credit is appropriate would require an evidentiary hearing concerning the circumstances surrounding this alleged cancellation. Had McKnight's 3.800 motion been a sworn motion, we could have simply remanded this case with instructions to treat this motion as one filed under Florida Rule of Criminal Procedure 3.850 and to conduct an evidentiary hearing pursuant to rule 3.850(d). However, McKnight's 3.800 motion was unsworn. Therefore, we affirm without prejudice to McKnight to file a properly sworn motion pursuant to Florida Rule of Criminal Procedure 3.850.
PARKER, A.C.J., and CASANUEVA and SALCINES, JJ., Concur.